JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *806for the District of Columbia and on appellant’s brief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 21, 2015, be affirmed. The district court correctly concluded that appellant’s suit against the State Bar of Texas, an agency of the state judiciary, is barred by the Eleventh Amendment. See Edelman v. Jordan, 415 U.S. 651, 662-63, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974); Ali v. District of Columbia, 278 F.3d 1, 6 (D.C.Cir.2002); see also Bishop v. State Bar of Texas, 791 F.2d 435, 438 (5th Cir.1986) (“This Court ... has noted that the State Bar of Texas is a state agency such that an action for damages is barred by the eleventh amendment.”); Krempp v. Dobbs, 775 F.2d 1319, 1321 (5th Cir.1985) (holding claims for damages against State Bar of Texas were barred by eleventh amendment).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.